Opinion by
Ekwall, J.
In accordance with stipulation of counsel that certain items of the merchandise consist of charcoal irons, smoothing irons, trays, receptacles, etc., the same in all material respects as those involved in Ignaz Strauss & Co., Inc. v. United States (28 Cust. Ct. 280, C. D. 1423) and Ignaz Strauss & Co., Inc. v. United States (9 Cust. Ct. 342, C. D. 710), the items marked with the letter “A” were held dutiable at 40 percent under paragraph 339 as household utensils, composed wholly or in chief value of brass or copper, not plated with platinum, gold, or silver, and the items marked with the letter “B” were held dutiable at 25 percent under paragraph 339, as modified by the trade agreement with the United Kingdom (T. D. 49753), as household utensils, composed wholly or in chief value of pewter, not plated with platinum, gold, or silver. The items *212marked with the letter “C,” stipulated to consist of silent butlers the same as those involved in The Fan Co. v. United States (25 Cust. Ct. 42, C. D. 1261), were held dutiable at 40 percent under paragraph 339 as household utensils, composed wholly or in chief value of brass, not plated with platinum, gold, or silver.